                                          Case 5:17-cv-00072-BLF Document 730 Filed 10/08/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     FINJAN LLC,                                        Case No. 17-cv-00072-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING CISCO’S
                                   9             v.                                         ADMINISTRATIVE MOTION TO
                                                                                            IMPLEMENT PROCEDURES THAT
                                  10     CISCO SYSTEMS INC.,                                ENSURE A FAIR TRIAL
                                  11                    Defendant.                          [Re: ECF 720]
                                  12
Northern District of California
 United States District Court




                                  13          On September 29, 2020, Defendant Cisco filed an administrative motion to continue the
                                  14   October 19, 2020 jury trial or to implement procedures that ensure a fair trial. ECF 720. Cisco
                                  15   specifically sought to continue the trial to January 2021 or, at the very earliest, to November 2,
                                  16   2020. ECF 720 at 1. Since the motion was filed, and based in part on COVID-related directives
                                  17   from the United States District Court of the Northern District of California, the Court reset the jury
                                  18   trial to commence on November 2, 2020. See ECF 727.
                                  19          The Court thus focuses solely on Cisco’s request that “the Court issue an Order requiring
                                  20   all fact witnesses to testify remotely and that neither party have a corporate representative at
                                  21   counsel table during trial.” ECF 720 at 1. Plaintiff Finjan opposes this request, explaining that
                                  22   Finjan’s corporate representative has a right to be present in the courtroom and that Cisco’s
                                  23   concerns are remediable. See ECF 728.
                                  24          The Court DENIES Cisco’s motion. The Court rejects Cisco’s argument that its proposal is
                                  25   necessary to ensure a fair trial. Video testimony has long been used when witnesses are not
                                  26   available for in court testimony and it has proved effective. The Court is granting both parties
                                  27   complete discretion to determine which of its witnesses will appear in court and which will appear
                                  28   remotely by video. Any party who wishes to present remote video testimony shall coordinate with
                                          Case 5:17-cv-00072-BLF Document 730 Filed 10/08/20 Page 2 of 2




                                   1   the Court Room Deputy to minimize technical and logistical difficulties.

                                   2

                                   3          IT IS HEREBY ORDERED.

                                   4

                                   5   Dated: October 8, 2020

                                   6                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
